The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are presented for examination

Allowable Subject Matter

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choubey (US Patent Application 20040148403) in the view of Glaser (US Patent Application 20070211756).
As per claim 1, Choubey teaches at least one imaging device [72, 74, or 76, fig. 1] having a device host [82, fig. 1] executably storing device software of a specific software version and a configuration protocol [0014-0015, 0017, 0023, as shown in figure 1 imaging system includes MRI, CT, X-Ray and so forth which is controlled by manager 82.  She system include protocol 12 in figure 1 with specific software version].
a distributed database system [56, fig. 1] configured to:
receive configuration protocols from the respective device host of the at least one imaging device, and store the received configuration protocols for the respective device host [0016, 0019, fig. 1 and fig. 4, as pointed out from the listed paragraphs and shown in figure 1, the database manager receives configuration protocol of specific imaging device connected to the web].
and an administrator [web manager, fig. 4] including: 
a volatile and/or non-volatile memory [memory: 0022], a user interface [190, 210, fig. 7-8], and a processor in operative communication with the distributed database system, the administrator being configured to:
Choubey does not teach receive and locally store at least one of the stored configuration protocols from the distributed database system for a device host of at least one selected imaging device, generate a modified configuration protocol via the user interface, and
send the modified configuration protocol, in response to a command, to the distributed database system for storage and/or distribution to the at least one selected imaging device,
wherein distributed database system is further configured to distribute the modified configuration protocol and to provide a central write access to the received and/or stored configuration protocols.
	However, Glaser teaches receive and locally store at least one of the stored configuration protocols from the distributed database system for a device host of at least one selected imaging device [0017, 0021, fig. 2, as pointed out data set which include images and configuration protocol are stored to send and received to and from the server.
generate a modified configuration protocol via the user interface [0023, 0025-0026, new protocol is added as well as modified].
send the modified configuration protocol, in response to a command, to the distributed database system for storage and/or distribution to the at least one selected imaging device [0025-0026, protocols can be download or upload for distribution].
wherein distributed database system is further configured to distribute the modified configuration protocol and to provide a central write access to the received and/or stored configuration protocols [0023, 0027, as pointed out it can be determined whether to enable write access to the modified protocol whenever it is possible].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Choubey to include the method of Glaser in order to create new protocol and modify existing protocol and provide access to the data store control protocols overwritten. 

As per claim 2, Choubey teaches a magnetic resonance tomography (MRT) device or a computed tomography (CT) device having specific properties which are used for the distribution of the modified configuration protocols by the distributed database system to a selected imaging device of the at least one imaging device [0023, as shown in figure 1 CT 74 specific protocol data are assembled to form a new modified protocol for specific device].

As per claim 7, Choubey does not teach modified configuration protocols are automatically distributed to the device hosts of the imaging devices.
However, Glaser teaches modified configuration protocols are automatically distributed to the device hosts of the imaging devices [0021, the stored protocol in the database is used for distribution].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Choubey to include the method of Glaser to allow distribution of stored modified protocol.

As per claim 8, Choubey does not teach the modified configuration protocols are automatically distributed to the device hosts of the imaging devices, instantaneously and/or according to a predefined criterion.
However, Glaser teaches the modified configuration protocols are automatically distributed to the device hosts of the imaging devices, instantaneously and/or according to a predefined criterion [0023, 0025 protocol are modified based on specific criteria].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Choubey to include the method of Glaser to allow distribution of stored modified protocol based on specific criteria from creating new protocols.
As per claim 9, Choubey teaches the modified configuration protocol for the least one imaging device is only visible and/or accessible to the at least one imaging device [0015, different user may have access to specific devices while other don’t].

As per claim 10, Choubey teaches data stored in the distributed database system is stored in an access-protected manner [0015, data is protected via user access authentication].

As per claim 11, Choubey teaches the processor of the administrator is configured to execute a validation algorithm to validate the modified configuration protocols [0016, approval system analyzes and validate based on specific criteria].

As per claim 12, Choubey teaches the modified configuration protocols are validated in relation to specific properties of the at least one imaging device [0015-0016, particular hardware and imaging properties].

As per claim 13, Choubey does not teach modify the configuration protocols locally via the user interface, and in absence of operative communication with the distributed database system, store the modified configuration protocols locally and automatically send the modified configuration protocols to the distributed database system in response to the operative communication becoming available.
However, Glaser teaches modify the configuration protocols locally via the user interface [0025-0026, user interface for modification].
in absence of operative communication with the distributed database system, store the modified configuration protocols locally and automatically send the modified configuration protocols to the distributed database system in response to the operative communication becoming available [0021, data store locally or in server].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Choubey to include the method of Glaser to store modified database locally and globally. 

As per claims 14-15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 14-15 also rejected as being unpatentable over Choubey in view of Glaser for the same reasons set forth in the rejected claims above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choubey (US Patent Application 20040148403) in the view of Glaser (US Patent Application 20070211756) and in the view of Raman (US Patent Application 20180144823).
As per claim 3, Choubey and Glasser do not teach, at least one imaging device is configured to automatically send a mirror copy of the configuration protocol to the distributed database system.
However, Raman teaches at least one imaging device is configured to automatically send a mirror copy of the configuration protocol to the distributed database system [0068, as pointed out new protocol can be copied].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Choubey and Glaser to include the method of Raman to enable the copying of the new protocol. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis (US 20210059631) teaches methods and system for protocol management.
Aase (US 20170124271) teaches method and system for sharing distributing, ranking, and searching medical configuration items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187